Citation Nr: 0301643	
Decision Date: 01/28/03    Archive Date: 02/04/03

DOCKET NO.  00-12 021	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. 
Little Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for post-traumatic 
stress disorder, currently rated as 50 percent disabling.

(The issue of entitlement to a total disability rating 
based on individual unemployability will be the subject of 
a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's wife


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from June 1943 to February 
1946.

This appeal is from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas.  The Board of Veterans' 
Appeals (Board) remanded the case in September 2002, and 
the case is again before the Board.

The Board is undertaking additional development on the 
issue of entitlement to service connection for psychiatric 
disability pursuant to authority granted by 38 C.F.R. § 
19.9(a)(2).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  38 C.F.R. § 20.903.  After giving the notice and 
reviewing any response to the notice, the Board will 
prepare a separate decision addressing this issue.  


FINDING OF FACT

The veteran has occupational and social impairment, with 
deficiencies in work, family relations, and mood due to 
near-continuous anxiety and depression affecting his 
ability to function independently.



CONCLUSION OF LAW

The schedular criteria for a disability rating of 70 
percent, and no more, for PTSD are met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.125, 
4.130, Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) made 
significant changes in VA's duty to notify and assist 
claimants for benefits administered by the Secretary.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)) (2002).

The VCAA prescribed that the amendments to 38 U.S.C. 
§ 5107 are effective retroactively to claims filed and 
pending before the date of enactment.  38 U.S.C.A. § 5107 
note  (Effective and Applicability Provisions) (West Supp. 
2002).  The United States Court of Appeals for the Federal 
Circuit has ruled that the retroactive effective date 
provision of the Act applies only to the amendments to 
38 U.S.C. § 5107.  See Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002); Dyment v. Principi, 287 F.3d 1377 (Fed. 
Cir. 2002).  However, the VA regulations promulgated to 
implement the Act provide for the retroactive effect of 
the regulations, except as specified.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  Whereas VA regulations are 
binding on the Board, 38 C.F.R. § 20.101(a) (2002), the 
Board in this decision will apply the regulations 
implementing the VCAA as they pertain to the claims at 
issue.

VA must provide forms necessary to prosecute a claim for 
VA benefits.  38 U.S.C.A. § 5102 (West Supp. 2002); 38 
C.F.R. § 3.150(a) (2002).  No specific form is necessary 
to prosecute a claim for increased schedular rating of a 
service-connected disability.

VA must notify the veteran of evidence and information 
necessary to substantiate his/her claim and inform him/her 
which information and evidence, if any, he/she must 
provide VA and which information and evidence, if any, VA 
will attempt to obtain on his/her behalf.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  A 
December 1999 letter notified the veteran of the evidence 
necessary to substantiate his claim.  In response to the 
veteran's November 1999 statement that he obtained 
psychiatric treatment at VA facilities, it notified him 
that VA would obtain his VA medical records and afford him 
an examination.  The letter further informed the veteran 
of the necessity to report for the examination as 
condition of entitlement to an increased rating.  The 
veteran's October 2002 statement informed VA that there 
was no other evidence to obtain in support of his claim.  
In light of this declaration, VA has discharged its duty 
to notify the veteran of evidence necessary to 
substantiate his claim and of who would obtain which 
evidence.

VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate 
the claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); 38 C.F.R. § 3.159(c), (d) (2002).  Such 
assistance includes making every reasonable effort to 
obtain relevant records (including private and service 
medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies 
to the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b), (c) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  Per the veteran's information, VA 
obtained all evidence with the potential to substantiate 
the veteran's claim.  VA has no outstanding duty to obtain 
evidence in this case.

Assistance shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c)(4) (2002).  VA afforded the veteran 
examinations in December 1999 and October 2001, which 
discharged its obligation to provide examinations 
necessary to decide the claim.

VA must notify the veteran of a failure to obtain evidence 
from any source.  38 U.S.C.A. § 5103A(b)(2) (West Supp. 
2002); 38 C.F.R. § 3.159(e) (2002).  There has been no 
failure to obtain evidence in this case.

The Board sees no areas in which further development is 
needed.  The file reflects application and fulfillment of 
the requirements of the VCAA by the RO, although the RO 
did not cite specifically the Act's or regulations' 
provisions.  There would be no possible benefit to 
delaying Board consideration of this case to permit 
citation to the VCAA to be provided to the veteran.  He 
has, in fact, been informed of its substance, and its 
substance has been applied in his case.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; 
such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Under these circumstances, 
adjudication of this appeal, without referral to the RO 
for initial citation to the VCAA, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  Additionally, 
the Board's consideration of the VCAA regulations in the 
first instance is not prejudicial to the appellant because 
the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided by the 
VCAA.

II.  Increased Rating of PTSD

In review of claims for increased ratings, the Board 
considers all of the medical evidence of record, including 
the appellant's relevant medical history.  38 C.F.R. § 4.1 
(2002); Peyton v. Derwinski, 1 Vet. App. 282, 285 (1991); 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2002), 
to determine the extent to which a service-connected 
disability adversely affects the ability of the body to 
function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. §§ 4.2, 4.10 (2002).  
However, "where an increase in the disability rating is at 
issue, the present level of the disability is the primary 
concern.  . . .  [T]he regulations do not give past 
medical reports precedence over current findings."  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The following criteria pertain to the question whether to 
rate the appellant's PTSD as greater than 50 percent 
disabling:

100 percent evaluation requires total 
occupational and social impairment, due 
to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to 
time or place; memory loss for names of 
close relatives, own occupation, or own 
name.

A 70 percent rating is warranted for 
occupational and social impairment, 
with deficiencies in most areas, such 
as work, school, family relations, 
judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; 
obsessional rituals which interfere 
with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately 
and effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to 
establish and maintain effective 
relationships.

A 50 percent rating is warranted for 
occupational and social impairment with 
reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory; impaired judgment; impaired 
abstract thinking; disturbances of 
motivation and mood; difficulty in 
establishing and maintaining effective 
work and social relationships.


38 C.F.R. § 4.130, Diagnostic Code 9411 (2002) (general 
rating formula for mental disorders).  All of the rating 
criteria in the general rating formula are not expected to 
be seen in each instance of the disability.  38 C.F.R. 
§ 4.21 (2002).  Moreover, the listed symptoms are not 
exhaustive, as shown by the language "symptoms such as," 
but are examples of the type and severity of symptoms that 
warrant each rating.

The evidence of record comprises service, private and VA 
medical records.  They show no history, complaint, or 
diagnosis of psychiatric illness until November 1995, when 
the veteran obtained a private diagnosis of delayed onset 
PTSD from S.C. Vora, M.D.  VA confirmed the diagnosis in 
March 1996.  VA records of outpatient psychiatric 
treatment and of examinations for compensation purposes 
have subsequently documented the course of the veteran's 
PTSD.  Multiple symptoms are noted, including symptoms 
unique to PTSD and symptoms consistent with both PTSD, 
anxiety, and depression.  The record does not permit the 
Board to distinguish among them, and the Board will not 
attempt to do so.

The most significant feature of the evidence is the 
consistent identification of high levels of anxiety and 
depression.  These are reported in the private diagnostic 
examination reports, the VA clinical treatment reports, 
and the VA examination for rating reports.  This can be 
seen in the outpatient notes of March 1997, November 1997, 
January 1998, November 1998, November 1999, and May to 
June 2000.  This degree of persistence is consistent with 
the "near continuous" criterion of a 70 percent rating 
under the general formula for rating mental disorders.  
38 C.F.R. § 4.130 (2002).

The record is not perfectly clear whether the veteran's 
near-continuous anxiety and depression affect his ability 
to function independently, appropriately, and effectively.  
The May 2000 outpatient note indicates that his wife 
performs many functions for him.  The December 1999 and 
October 2001 VA examination reports also give the 
impression that the veteran does not function effectively 
independent of his wife's assistance in managing his 
affairs.  Hearing testimony of July 2000 provides 
additional insight into the extent to which the veteran 
lacks independence and lacks capacity to function 
effectively in a way that would overcome or prevent him 
from impairment in those areas of daily life significant 
for a 70 percent pertinent disability rating for PTSD.  
The veteran has been unemployed for many years, and he has 
very limited social interaction.  In the context 
significant to his disability rating, the record does not 
reveal inability to function appropriately.  However, as 
the veteran need not demonstrate all rating criteria to be 
entitled to a given rating, the ability to function 
appropriately does not offset the inability to function 
independently or effectively.

Regarding the veteran's ability to function independently 
and effectively in such areas as home and work, the 
examiners and clinicians who have evaluated and treated 
the veteran have periodically made a global assessment of 
his functioning (GAF), which is an element of a complete 
psychiatric diagnosis.  See Diagnostic and Statistical 
Manual of Mental Disorders  (4th ed. 1994) [hereinafter 
DSM IV]; see also 38 C.F.R. § 4.125 (2002) (requiring VA 
to identify mental disorders with the diagnostic 
nomenclature of the American Psychiatric Association as 
published in the DSM IV).  From November 1997, in a 
clinical progress note, to October 2001, in a VA 
examination report, doctors and clinicians evaluating and 
treating the veteran have noted GAFs in the range 41 to 
50.  Such scores are consistent with serious impairment in 
social or occupational functioning, such as having no 
friends and inability to keep a job.  These scores are 
consistent with the July 2000 testimony of the veteran's 
wife about the veteran's impairment in independent and 
effective functioning.

The evidence supports the conclusion that the veteran 
suffers near-constant anxiety and depression affecting the 
ability to function independently and effectively, which 
warrants a 70 percent rating for PTSD.

The clinical treatment and VA examination reports do not 
show the veteran to have gross impairment in though 
processes or communication, persistent delusion or 
hallucinations, grossly inappropriate behavior, be in 
persistent danger of hurting himself or others, 
intermittently unable to perform activities of daily 
living, disorientation to time or place, or loss of memory 
of the names of close relatives, of his own occupation 
(repeatedly stated as truck driver), or of his own name.  
Whereas the total occupational and social impairment that 
warrants a schedular 100 percent rating must be associated 
with these or similar symptoms, the preponderance of the 
evidence is that the veteran's PTSD does not meet or 
nearly approximate, 38 C.F.R. § 4.7 (2002), the criteria 
for a schedular 100 percent rating.


ORDER

A schedular disability rating for PTSD of 70 percent is 
granted, subject to the regulations governing payment of 
monetary benefits.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

